NOTE: This order is n0nprecedentia1.
United States Cou1“c of AppeaIs
for the FederaI Circuit
IMAGECUBE LLC,
Plaintiff-Appellant,
V.
THE BOEING COMPANY,
Defendant-Appellee,
and
MTS SYSTEMS CORPORATION
and AEROMET CORPORATION,
Defendan,ts.
2010-1265
Appea1 from the United States District Court for the
N01‘thern District of Il1in0is in case n0. 04-CV-7587, Judge
R0bert M. DOW, J 12
ON MOTION
Before LOURIE, Circuit Judge.
0 R D E R

IMAGECUBE V. BOEING CO 2
The Boeing Company moves to dismiss lmageCube
LLC’s appeal on the ground that the judgment was im-
properly certified by the United States District Court for
the Northern District of Illinois pursuant to Rule 54(b) of
the Federal Rules of Civil Procedure. ImageCube op-
poses. Boeing replies.
Rule 54(b) provides "[w]hen an action presents more
than one claim for relief-whether as a c1aim, counter-
claim, crossclaim, or third-party claim-or when multiple
parties are involved, the court may direct entry of a final
judgment as to one or more, but fewer than all, claims or
parties only if the court expressly determines that there is
no just reason for delay."
lt is undisputed that the order granting the defen-
dant’s motion for partial summary judgment of non-
infringement renders this case final as to Boeing There-
fore, the only issue here is whether there is any just
reason for delay for not hearing this appeal. We review
the district court’s determination of whether there is "any
just reason for delay,” under the "abuse of discreti0n”
standard See Curtiss-Wright Corp. v. General Elec. Co.,
446 U.S. 1, 9 (1980) (“It is left to the sound discretion of
the district court to determine the ‘appropriate time’ when
each final decision in a multiple claims action is ready for
appeal.").
Here, we cannot agree with Boeing that the district
court clearly abused its discretion. The district court
determined that there was a strong likelihood that resolv-
ing these issues immediately would hasten the end of this
case with regard to ImageCube’s remaining claims.
Boeing does not assert that the court’s conclusions in this
regard were clearly erroneous. Moreover, the district
court’s reasons are generally in line with those deemed
acceptable by the Supreme Court in Cu,rtis-Wright, 446

3 IMAGECUBE V. BOEING CO
U.S. at 9, n.2 (“[I]f the district court concluded that there
was a possibility that an appellate court would have to
face the same issues on a subsequent appeal, this might
perhaps be offset by a finding that an appellate resolution
of the certified claims would facilitate a settlement of the
remainder of the claims.”). Because Boeing has not met
its burden, we deny the motion to dismiss.
Accordingly,
IT ls ORDEREi) T1-iAT:
The motion is denied.
FoR THE CoURT
slip 0 9 2010 /s)' Jan Horbaly
Date J an Horbaly
Clerk
cc: Joseph N. Hosteny, Esq.
A.ll E. H , E . Fl
en °°Ver sq u.s. count o'fll.PPEALs ron
519 me FEneRALc1ncun
SEP U9_2919
.|AN HORBALY
CLEiK